At a former day of the term the judgment herein was affirmed. On motion for rehearing it is urged that the court was in error because of the fact that the record does not show that local option law was in effect in Upshur County. This case is in the same condition as Hugh Ellis v. State, No. 646, this day decided in an opinion by Judge Ramsey on the identical question herein involved. For the reasons set forth in the opinion granting the rehearing in that case, the judgment of affirmance herein is set aside, and the motion for rehearing is granted, and the judgment is now reversed and the cause is remanded.
Reversed and remanded.